UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CABDI ADAN,                                
                             Petitioner,
                  v.
                                                   No. 02-2358
JOHN ASHCROFT, U.S. Attorney
General,
                       Respondent.
                                           
              On Petition for Review of an Order of the
                  Board of Immigration Appeals.
                            (A77-008-704)

                         Submitted: July 31, 2003

                       Decided: September 10, 2003

     Before NIEMEYER, KING, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                               COUNSEL

James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Falls
Church, Virginia, for Petitioner. Robert D. McCallum, Jr., Assistant
Attorney General, Terri J. Scadron, Assistant Director, Efthimia S.
Pilitsis, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
2                         ADAN v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Cabdi Adan, a native and citizen of Somalia, petitions for review
of an order of the Board of Immigration Appeals ("Board") affirming
without opinion the immigration judge’s order denying his applica-
tions for asylum and withholding of removal. For the reasons dis-
cussed below, we deny the petition for review.

   Adan first claims that the Board erred in affirming the decision of
the immigration judge without opinion, after review by a single Board
member, in accordance with the procedure set out in 8 C.F.R.
§ 1003.1(a)(7) (2003). We have reviewed Adan’s challenges to the
Board’s use of this streamlined procedure and find them to be without
merit. See Falcon Carriche v. Ashcroft, ___ F.3d ___, 2003 WL
21639040, *1 (9th Cir. July 14, 2003); Georgis v. Ashcroft, 328 F.3d
962, 967 (7th Cir. 2003); Mendoza v. United States Attorney Gen.,
327 F.3d 1283, 1288-89 (11th Cir. 2003); Soadjede v. Ashcroft, 324
F.3d 830, 832-33 (5th Cir. 2003); Gonzalez-Oropeza v. United States
Attorney Gen., 321 F.3d 1331, 1333-34 (11th Cir. 2003); Albathani
v. INS, 318 F.3d 365, 375-79 (1st Cir. 2003); see also Khattak v. Ash-
croft, 332 F.3d 250, 253 (4th Cir. 2003) (rejecting a challenge to the
Board’s summary affirmance procedure on retroactivity grounds and
concluding that "allowing summary opinions in clear cases is nothing
more than a procedural change that does not affect substantive
rights"). We further find that summary affirmance was appropriate in
this case under the factors set forth in § 1003.1(a)(7)(ii).

   Next, Adan challenges the immigration judge’s finding that he
failed to demonstrate that he suffered past persecution or that he pos-
sesses a well-founded fear of future persecution on account of a pro-
tected ground. The decision to grant or deny asylum relief is
conclusive "unless manifestly contrary to the law and an abuse of dis-
cretion." 8 U.S.C. § 1252(b)(4)(D) (2000). We conclude that the
                          ADAN v. ASHCROFT                            3
record supports the immigration judge’s conclusion that Adan failed
to establish his eligibility for asylum on a protected ground. See 8
C.F.R. § 1208.13(a) (2003) (stating that the burden of proof is on the
alien to establish his eligibility for asylum); INS v. Elias-Zacarias,
502 U.S. 478, 483 (1992) (holding that the alien must show "that the
record compels the conclusion that he has a ‘well-founded fear’ that
the guerrillas will persecute him because of [his] political opinion [or
membership in a social group], rather than because of his refusal to
fight with them") (emphasis in original). As the decision in this case
is not manifestly contrary to law, we cannot grant the relief that Adan
seeks.

   Additionally, we uphold the immigration judge’s denial of Adan’s
application for withholding of removal. The standard for withholding
of removal is more stringent than that for granting asylum. Chen v.
INS, 195 F.3d 198, 205 (4th Cir. 1999). To qualify for withholding
of removal, an applicant must demonstrate "a clear probability of per-
secution." INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).
Because Adan fails to show that he is eligible for asylum, he cannot
meet the higher standard for withholding of removal.

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                  PETITION DENIED